Citation Nr: 0511711	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam 
veteran with disability resulting from spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to December 1968, and is appealing this matter as 
custodian of his son.  Records reflect that he served in 
Vietnam.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado RO.  Notably, all spina bifida claims are 
processed at the Denver, Colorado RO.  The veteran's claims 
file is in the jurisdiction of the Houston, Texas RO.  It is 
also noteworthy that the claims file includes a January 2005 
brief on behalf of the appellant by the American Legion as 
well as a March 2005 brief on behalf of the appellant by 
Disabled American Veterans.  A specific claim may be 
prosecuted at any one time by only one recognized 
organization.  38 C.F.R. § 20.601.  Here, the designated 
representative (See VA Form 21-22, dated May 27, 2003) is the 
Disabled American Veterans.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, while there has been some effort to 
comply with the notice requirements of the VCAA, it appears 
that not all technical requirements of the Court's guidelines 
are met.  A March 2002 letter addressed to the veteran's son 
(at the same address as the veteran's), while not 
specifically mentioning "VCAA," advised of the evidence 
needed to establish the claim, and of the appellant's and 
VA's respective responsibilities in claims development.  
Regarding timing of notice, the claim was adjudicated in May 
2002 following the March 2002 VCAA-type notice and the May 
2002 development letter.  While the March 2002 letter advised 
the veteran's son to respond in 60 days, it went on to inform 
him that evidence submitted within a year would be 
considered.  The appellant is not prejudiced by any notice 
timing deficiency.  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" 
includes all forms and manifestations of spina bifida except 
spina bifida occulta (38 U.S.C.A. § 1802; 38 C.F.R. 
§ 3.814(c)(3)), and is the only birth defect which warrants 
the award of monetary benefits based on the herbicide 
exposure of a male veteran.

A May 2002 letter from a private physician indicates that the 
veteran's son is a 19-year old male well known to his 
practice.  Current diagnoses were reported as cerebral palsy, 
hearing impairment, seizure disorder, and scoliosis, which, 
opined the physician, "are consistent with spina bifida 
defect."  

In VAOPGCPREC 5-99, VA's General Counsel held that 38 
U.S.C.A. § 1802, Chapter 18 of Title 38, United States Code, 
applies to all forms of spina bifida other than spina bifida 
occulta, and that for purposes of that chapter the term 
"spina bifida" refers to a defective closure of the bony 
encasement of the spinal cord but does not include other 
neural tube defects such as encephalocele and anencephaly.  
However, 38 U.S.C.A. § 1802 only states that the provisions 
pertaining to "spina bifida" apply to all forms and 
manifestations of spina bifida except spina bifida occulta 
(emphasis added).  The Court has found that VAOPGCPREC 5-99 
is not necessarily binding on VA adjudicators in addressing 
this issue.  See Jones v. Principi, 16 Vet. App. 219 (2002) 
(holding that the VA Office of General Counsel failed in 
VAOPGCPREC 5-99 to address what the broader term "forms and 
manifestations of spina bifida" encompasses and that the 
Board erred in relying solely upon the definition of spina 
bifida set forth in the General Counsel opinion).  Here, from 
the medical evidence in the claims file, it may not be 
conclusively determined whether or not the veteran's son has 
a "form" or "manifestation" of spina bifida, and a medical 
opinion in this matter is indicated.  Notably, the veteran's 
son has not been afforded a VA examination.  See also 
38 C.F.R. § 3.814(d)(3).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should issue a VCAA notice 
letter advising the veteran specifically 
to submit on his son's behalf everything 
he has pertinent to the claim.  The 
veteran and his representative should 
have the opportunity to respond.  

2.  The RO should then arrange for the 
veteran's son to be examined by an 
appropriate specialist to determine 
whether it is at least as likely as not 
that the son has a form or manifestation 
of spina bifida (other than spina bifida 
occulta).  The veteran's and his son's 
files (specifically the medical reports 
pertaining to the son therein) should be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  
The examiner should explain the rationale 
for the opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the 
appellant and his representative should 
be provided an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purposes of this remand are to address VCAA notice 
requirement deficiencies alleged by the representative and to 
assist in the development of the claim.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

